Citation Nr: 0423568	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
any nervous condition, to include anxiety disorder, major 
depression or PTSD.  The veteran filed a notice of 
disagreement in January 2002.   She was afforded a Statement 
Of the Case in July 2003.  The RO received the veteran's 
substantive appeal in August 2003.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge during a videoconference hearing at the 
RO.  A transcript of the proceeding is of record.  Prior to 
the hearing in April 2004, the Board received additional 
evidence, namely, a March 2004 letter from the veteran's 
treating physician and a letter from a fellow service 
comrade.  The evidence was submitted without a waiver of 
initial consideration by the RO.  See generally, 38 C.F.R. 
§ 20.1304.  However, in light of the Board's action below, 
there is no prejudice by failing to remand the matter to the 
RO for initial review of the evidence.  

FINDING OF FACT

The veteran has confirmed diagnoses of major depression and 
PTSD that have been linked to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include major depression and PTSD, 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letter of March 2001, the RO 
advised the appellant of the criteria for claims for service 
connection, and provided an opportunity to submit any 
evidence pertinent to the claim.  However, in view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating her 
claim.

II.  Background and Analysis

The veteran contends that her current psychiatric disorders, 
to include major depression and PTSD are the result of the 
military interrogation during service concerning her sexual 
preference.  

The veteran's service medical records do not reveal 
complaints, treatment or diagnoses of any psychiatric 
disorder, to include PTSD.  Her discharge examination, which 
was otherwise normal, did not include a psychiatric 
evaluation.  The veteran's original DD 214 included an 
undesirable discharge due to unfitness (homosexuality).  

In 1981, the veteran appealed the characterization of her 
discharge to the Naval Discharge Review Board.  Records 
associated with that proceeding indicated that in December 
1966, the veteran made sworn statements admitting to 
homosexual interests and acts with another enlisted soldier.  
In appealing the discharge determination, the veteran 
contended that she was interrogated for several hours 
concerning the incidents.  She noted that the event left her 
feeling frightened and extremely intimidated.  She asserted 
that her service in the Navy was rewarding and educational.  
She stated prior to such time, she had committed no criminal 
or devious acts that would endanger the security of the U.S. 
Navy and had intended on completing her tour of duty or 
possibly reenlisting.  The Naval Discharge Review Board found 
that the veteran's service records were devoid or any other 
disciplinary acts, and upon discharge her final military 
behavior and OTA marks were 3.0.  In September 1981, the 
veteran's service was recharacterized as honorable.  

Social Security Administration disability determination 
records are associated with the claims file.  A May 1986 
mental status examination noted that the veteran had been 
depressed for years.  Recent changes in her life had forced 
her to seek treatment again.  The assessment was chronic 
depressive personality disorder and dysthymic disorder.  
During a May 1989 psychiatric examination the veteran stated 
that her depression began when she was "a kid".  She stated 
that she was hospitalized in 1973 for a psychiatric 
condition.  She was on no medication or treatment.  Following 
a mental status examination, she was diagnosed with dysthymic 
disorder.  

VA outpatient treatment records from January 2001 to July 
2002 are of record.  They reflect that the veteran was 
initially seen for treatment in January 2001 with complaints 
of depression, suicidal and homicidal ideation and paranoia.  
She was initially assessed, in February 2001, with major 
depression, delusional disorder and alcohol abuse.  In a May 
2001 note, the veteran reported that in 1966 she was picked 
up and interrogated like a criminal about her sexual 
orientation.  She stated that she returned home disgraced and 
confronted her angry family.  Thereafter, she was reportedly, 
too depressed to work or concentrate in school.  In a June 
2001 note, the veteran reported that her discharge due to her 
sexual preference was devastating.  During a July 2001 mental 
health clinic session, the veteran discussed the contrast 
between her self prior to and after serving in the Navy.  She 
stated that prior to the Navy she was an active person with a 
sense of self and enough guts to join the military.  

In a VA outpatient note, dated in August 2001, the veteran 
reported that she was summoned from work in December 1966 and 
taken away by car by Naval investigators.  They reportedly, 
interrogated her for hours and searched through her personal 
belongings.  She was then forced to clean, wash and wax the 
barracks.  The veteran stated that she became so scared and 
frustrated that she smashed her hand through a window.  The 
veteran's treating psychologist opined that she had suffered 
from depression since the mid-1960's when she received an 
undesirable discharge from the Navy, essentially due to her 
sexual orientation.  

In an August 2001 statement, A. M. Haupt, PhD, licensed 
psychologist, indicated that she had treated the veteran from 
1977 to 1984, and that the veteran was diagnosed with major 
depression, chronic with severe suicidity.

A November 2001 treatment record indicated that the veteran 
was treated for symptoms of PTSD and depression linked to 
punitive circumstances of her discharge in the military.  

In a March 2002 statement, the veteran's brother indicated 
that he had served as a Naval Officer, and; that from 1987 to 
1989, he was the Director of NIS.  In this capacity, he 
described the interrogation practices of NIS.

In a March 2002 statement, [redacted], who is identified as a 
family member and as a licensed social worker, indicated that 
since the veteran's discharge from service, she observed the 
veteran to be depressed, angry, confused, and exhibiting 
aggressive behavior.  She related that the family feared for 
the veteran's safety.  She also indicated that when the 
veteran learned that she could not change her discharge, her 
depression and aggression grew worse.  According to Ms. 
[redacted], the veteran's discharge had a major impact on the her 
mental health and stability, and that her military experience 
had shattered her plans for a productive life.

In a March 2002 medical statements, which was prepared by M. 
F. Gliatto, M.D. (attending psychiatrist), and D. E. Bloch, 
PhD (clinical psychologist), the mental health professionals 
entered diagnoses of major depression and PTSD, and opined 
that the symptoms of such mental disorders began during the 
veteran's period of service.

VA outpatient records through July 2002 show continuing 
treatment for major depression and PTSD.  

A March 2004 letter from a service comrade indicated that she 
served with the veteran through boot camp.  The veteran was 
reportedly animated and excited to serve in the Navy.  
Thereafter, the two were sent to separate duty stations.  The 
service comrade indicated that she next saw in November 1997 
but that the veteran was quiet and socially disengaged.  

A March 2004 letter from the veteran's treating psychiatrist 
and psychologist indicate that the veteran was treated for 
PTSD and major depression.  The mental health professionals 
opined that the veteran's symptoms of major depression and 
PTSD were more likely than not due her treatment at the base 
when she was accused of homosexual conduct.  

During the videoconference hearing in April 2004, the veteran 
indicated that she had no disciplinary or performance 
problems in the military.  She recounted that in 1966, she 
was taken from her workplace to a room and interrogated for 
several hours.  She said she was forced to write down, in 
detail, the nature and extent of her sexual encounters while 
in service.  Thereafter, she was reportedly, scrutinized and 
humiliated by her interrogators regarding her sexual 
orientation.  Following her discharge, she reportedly became 
very depressed and was scared to engage in personal 
relationships or seek employment. 

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

The Board also observes that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2003).  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Taking into account the relevant evidence outlined above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for an acquired 
psychiatric disorder, diagnosed as major depressive disorder 
and PTSD is warranted.  In this respect, the evidence shows 
that the veteran is currently treated for major depression 
and PTSD.  She receives treatment for the conditions 
exclusively through the VA medical center.  Moreover, her 
treating psychiatrist and psychologist have opined, both in 
the treatment records and in letters to VA, that the 
veteran's major depressive disorder and PTSD are more likely 
than not due to her treatment in the Navy.  The records from 
the Naval Discharge Review Board confirm that the veteran was 
interrogated about her sexual preference during service.  
While the records do not detail her reaction to being 
interrogated, the Board finds credible the lay statements 
from the veteran and her family members regarding the 
severity of the incident, and further accepts as probative 
the statement from the treating psychologist that the event 
had a traumatic impact on the veteran.  While the record does 
not corroborate every detail of the veteran's alleged 
stressor, the Board finds that the evidence appears 
consistent with the veteran's assertions.  Moreover, 
corroboration of every detail of a claimed stressor is not 
required.  See Pentecost v. Principi, 16 Vet. App.124 (2002); 
Suozzi v. Brown, 10 Vet. App. App. 307, 311 (1997).  The 
Board notes that there is nothing in the record that 
specifically contradicts the veteran's account of events in 
service.  The Board acknowledges that the evidence of record 
does not show treatment for a psychiatric disorder during 
service or within a year following service.  Nevertheless, 
the preponderance of the evidence weighs in favor of the 
veteran.  Accordingly, the claim for service connection for 
an acquired psychiatric disorder is granted.  


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as major depression and PTSD, is granted.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



